DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s Amendment filed on 04/20/2022.  In virtue of the amendment:
Claims 1, 4-11 and 13-18 are present in the instant application.
Claims 1, 8 and 9 are currently amended.
Claims 2, 3 and 12 are canceled.
Claims 16-18 are newly added.
The Applicant’s argument, in response to the rejection of claims 1, 4-11 and 13-15, filed on 04/20/2022 have been considered and found persuasive.  Therefore, amended claims 1, 4-11 and 13-18, after comprehensive searching, are allowable.

Examiner’s Statement of Reasons for Allowance
Claims 1, 4-11 and 13-18 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… a luminaire comprising: an LED lighting unit comprising at least one LED arrangement and at least one other component; and a power supply comprising: an input terminal arrangement for receiving a mains power supply; an output terminal arrangement connected to the LED lighting unit and configured to define a power supplied to the LED lighting unit; a first power converter designed to convert the received mains power supply; a second power converter, separate from the first power converter, designed to convert the received mains power supply; a controller adapted to selectively control which of the first and second power converters converts the mains power supply and provides the converted mains power supply to the output terminal arrangement, to thereby switch the power supplied to the connected LED lighting unit between a power converted by the first power converter and a power converted by the second power converter, wherein the first power converter is more efficient than the second power converter at converting the mains power supply when the converted mains power supply is at a first non- zero power level; wherein the second power converter is more efficient than the first power converter at converting the mains power supply when the converted mains power supply is at a second, different non-zero power level, wherein the LED arrangement and the at least other component are simultaneously coupled to the power supply of the luminaire and are adapted to draw power from the power supply of the luminaire, and wherein the first non-zero power level is sufficient to power the at least one LED arrangement of the LED lighting unit, and the second non-zero power level is not sufficient to power the at least one LED arrangement of the LED lighting unit” and combination thereof, in the claim(s), i.e., claim 1, (claims 4-11 and 13-18 are allowed as being dependent on claim 1), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Cao (U.S. Pub. 2015/0229223 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844